Title: From George Washington to Jonathan Trumbull, Sr., 23 May 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Morris Town May 23d 1777

I was yesterday honored with your letter of the 18th inst. As I could only repeat the observations contained in my letter of the 11th upon your request for two Regiments to remain in Connecticut, I must beg leave to refer your attention to them, and to a few more which I shall now subjoin—If the several Battalions designed to compose the Army, were compleat, I should then hope, a few Troops might be spared to guard those places most accessible to Parties of the Enemy and their Cruisers; but as their State is very different, it cannot be done, unless we endanger objects of the last importance to us. I shall not trouble you with a minute detail of the Forces assembled at this time from the different States. By the last return from Peekskill on the 10th not more than three hundred and thirty Connecticut Troops were there then. In addition to these, there is a Detachment here under Lieut. Colo. Butler consisting of about  Men. I will not comment upon this subject, because I know it will not give you less pain than it does myself; and my only design in mentioning it, is to shew, I have but too just grounds for my anxiety and desire that Troops should come on. I wish those assembled as yet, from some other States, did not bear a proportion too analogous to this. When those from Massachusetts, Connecticut and Rhode Island do arrive, my present intention is, to post a respectable number about the White Plains, to act as an Army or Detachment of observation &c., and from which, Your State, as far as I am able to judge, will be more likely to be protected against any Capital attempts of the Enemy, than any other. It will be impossible to secure every place against their small moroding plundering parties, but nothing will be so probable to effect it, as our drawing our strength to a point, which will oblige them to do the same. If we divide, and act in Detachments, so will they.
I am extremely sorry you should have been at so much trouble and expence in sending to Colo. Langdon for part of the Military Stores in

his hands. His refusal, and that of General Heath, I am persuaded, you will consider right, and founded in necessity upon mature reflection—All the Stores are coming to Springfield where they will be deposited in the Public Magazine, except such as will be immediately wanted for the Army, and I feel myself extremely unhappy in not having it in my power to consent, that a part should be appropriated as you request. Our Stores will by no means authorise me to do otherwise than to keep them for the forming Army—Were they once let out, how could I collect them? or how could I be answerable for them to the States at large? They are not more than equal to our certain demands, and in respect to Artillery, the quantity imported and fit for the Field is far inferior to that we are to oppose and what we want. I have, with pain, been obliged to refuse other requisitions of the same nature, and am concerned I should have been laid under the necessity, when the expediency of preventing the Stores being scattered throughout the States required it.
I am much obliged by the Copy of the Act you were pleased to transmit me, and I only hope its effects may be equal to your wishes.
I have nothing of importance to communicate in the Military Line here. I am told, from the last advices from France, things seem to be in a favorable train, and that Spain appears to be equally disposed to render us every assistance.
Governor Tryon, it is reported, is dead of the wounds he received in the Danbury Expedition—How far it is true, I know not—It is also said, Seventeen Ships came in at Sandy Hook on the 22d and more were in the Offing. I have the Honor to be with great esteem & respt Your most obedient Servant

Go: Washington

